DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-22 and 33 in the reply filed on 03/21/22 is acknowledged.  Currently, claims 16-35 are pending.  Claims 23-32 and 34-35 are withdrawn as being directed to non-elected inventions.  Accordingly, claims 16-22 and 33 are under examination.

Abstract
           Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
            The instant abstract utilized implied phrases see “The invention relates to”.  This language should be avoided.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
             The disclosure is objected to because of the following informalities: The specification lacks section headings such as a section entitled:  Brief Description of the Drawings.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 Such claim limitations is/are:
“means for at least permeabilizing or lysing at least one pathogen or at least one cell” in claim 16
“means for at least capturing or labeling parts at least of the pathogens or cells” in claim 16
“means for at least localizing, immobilizing or enriching at last one component of at least of a pathogen or of a cell” in claim 16
“means for image processing, whereby an optical read-out of at least one means for at least localization, immobilization or enrichment can be carried out” in claim 16.
This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
“elements for receiving a sample fluid”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, line 2 the recitation “means for at least permeabilizing or lysing” is not clear because it is unclear what the means for lysing or permeabilizing is.  The specification does not provide a specific definition and does not provide a specific scope because in addition to chemical agents it also appears to allow for devices.  As discloses in the substitute specification on page 7 (filed 12/28/18) the means may comprise a unit and/or a substance.  Thus, it is unclear what the applicant is trying to encompass.  The metes and bounds of the claim cannot be ascertained as currently recited.
Claim 16, line 3 the recitation “means for at least capturing or labeling parts” is not clear because it is unclear what the means for capturing or labeling parts is.  The specification does not provide a specific definition and it is unclear what the applicant is trying to encompass.
Claim 16, line 4 the recitation “means for at least localizing, immobilizing or enriching” is not clear because it is unclear what the means for localizing, immobilizing or enriching is.  The specification does not provide a specific definition and it is unclear what the applicant is trying to encompass.
Claim 16, line 6 the recitation “means for image processing” is not clear because it is unclear what the means for localizing, immobilizing or enriching is.  The specification does not provide a specific definition and it is unclear what the applicant is trying to encompass.
Claim 17 is vague in reciting “elements for receiving a fluid sample”.  The specification does not provide a specific definition and it is unclear what the phrase embcompasses.
           Claim 18, line 2 the phrase “such as” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP 2173.05(d).
Claim 21 is vague and indefinite because of the use of an acronym: PET.  Although the term may have art-recognized meanings, it is unclear if applicant intends to claim the prior art definitions.  The term should be defined in its first instance.
Claim 22 the recitation “means for binding” there is insufficient antecedent basis for this limitation.
Claim 22 “means for binding” is vague because the specification does not provide a definition for the claim and it is unclear what the applicant is trying to encompass.
Claim 33, line 1 the recitation “wherein this” is vague and indefinite because it is unclear what “this” is referring to.  The claim does not make clear if “this” is referring to the system or something else.  Please clarify.
           Claim 33, line 4 the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

           NOTE:  the instant claims recite comprising at least one of the following means and therefore once one of the means is found the requirement for the claim is met.


Claims 16-17, 19, 22 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sambursky et al (US 8,962,260.
           Sambursky et al (US 8,962,260) discloses a test strip (system) comprising a lysing agent (means for lysing) for lysing a pathogen or cell (e.g. abstract, col 18, line 54 – col 20, line 3).  Sambursky et al discloses that the test strip (system) also comprises at least one labeled binding partner (means for labeling)  that binds a sample component such as a marker (e.g. col 2, line 63 – col 3, line 2; col 19, lines 1-9, col 20; lines 44-65).  Sambursky et al discloses that the test strip comprises a detection zone comprising a binding partner (means for localizing, immobilizing or enriching) (e.g. col 20, lines 44-67). Sambursky et al discloses that the detection zone comprises nitrocellulose membrane  (elelment for receiving a sample fluid) (e.g. col 22, lines 26-40). Given its broadest reasonable interpretation this binding partner can be interpreted as a means for binding (recited in claim 22).
With respect to claim 19 as currently recited.  Sambursky et al discloses the same means for localizing, immobilizing or enriching and therefore the component of the pathogen or cell would be able of being enriched.  It is noted that the recitation “can be enriched is intended use of the means for localizing, immobilizing or enriching of the component.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art.  If the prior art is capable of performing the intended use then it meets the claim.  
With respect to claim 33 as instantly recited.  Sambursky et al discloses the binding partner can be an antibody and the recitation “can be coupled to…” is intended use of the antibody and since Sambursky et al teaches the same antibody as currently recited the antibody of Sambursky is capable of being coupled as instantly recited.  Further, it is unclear if the limitations following “preferably” are a part of the claim or not (see 112(b) supra).  Thus, for the reasons stated Sambursky et al reads on claim 33.

Claims 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dholakia e al (US 2014/0073027).
Dholakia et al discloses a test system comprising an optical source for generating a beam of light for permeabilizing a cell and a microfluidic channel for channeling at lease one cell in a fluid flow (e.g. abstract, para’s 0003, 0005, 0057, Figs. 1-6).  Dholakia et al also discloses that the system can comprise image processing or microscopy (means for image processing) for detection of a cell (e.g. para’s 0053, 0069).

Claims 16-17, 19-22 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klapperich et al (US 2010/0203521) in light of Klapperich et al (2007/0015179).
Klapperich et al discloses a microfluidic device (test system) comprising a cell lysis module (means for lysing a cell) (e.g. abstract, para’s 0029-0030).  Klapperich et al discloses that the device can also comprise an immunoassay module for analysis of proteins and peptides present in the cell lysate eluted from the cell lysis module (e.g. para 0290).  Klapperich et al specifically discloses that the immunoassay module can be the immunoassay  of 2007/0015179 (e.g. para 0290).  As shown by 2007/0015179 the device can comprise a channel (means for localizing) (element for receiving sample) having immobilized binding partner for the desired analyte (e.g. para’s 0125-0128, Figs. 3A-3F). 20070015179 discloses that the channel comprises a section having immobilized capture reagent (means for capturing) for the analyte (e.g. para’s para’s 0125-0128, Figs. 3A-3F).  20070015179 discloses that a sandwich format can be utilized wherein the immobilized binding partner is an antibody (means for immobilizing) for the antigen and a labeled antibody (means for labeling) is utilized for detection in this section (e.g. para’s para’s 0125-0128, Figs. 3A-3F).  2007/0015179 discloses that the channel surface can be polyethylene terephthalate (PET) (e.g. para 0067).
With respect to claim 19 as currently recited.  Klapperich et al discloses the same means for localizing, immobilizing or enriching and therefore the component of the pathogen or cell would be able of being enriched.  It is noted that the recitation “can be enriched is intended use of the means for localizing, immobilizing or enriching of the component.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art.  If the prior art is capable of performing the intended use then it meets the claim.  
With respect to claim 33 as instantly recited.  Klapperich et al discloses the binding partner can be an antibody and the recitation “can be coupled to…” is intended use of the antibody and since Klapperich et al teaches the same antibody as currently recited the antibody of Klapperich et al is capable of being coupled as instantly recited.  Further, it is unclear if the limitations following “preferably” are a part of the claim or not (see 112(b) supra).  Thus, for the reasons stated Klapperich et al reads on claim 33.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
           SUI (US 2010/0279309) discloses a system comprising a microfluidic device and microscope.  SUI discloses the microfluidic device comprises sample inlets, detection areas, labeling areas etc. (e.g. abstract and figures).
           Trainito et al (Electrophoresis, 2015, 36, pages 1115-1122) discloses a microfluidic device comprising means for permeabilizing a cell (e.g. abstract, page 1119).
           Cassiday (Analytical Chemistry, March 2009, page 1727) discloses a microfluidic device comprising digitonin (means for permeabilizing a cell) in a channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641